DETAILED ACTION
Claim Objections
Claim 7-9 11 are objected to because of the following informalities:

Regarding to Claims 7-9, “The adaptor of claim 6…” should be amended as “The oil filtering assembly of claim 6…”

Regarding to Claims 8, 11, “…the first end that has at least one cast aperture…” should be amended as “…the second end that has at least one cast aperture…”

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Benefast (https://www.amazon.com/68105583AE-68105583AF-Challenger-ProMaster-68105583AA/dp/B085NTRXFQ/ref=sr_1_167?crid=3O3FNXVDCGCNI&keywords=68105583af&qid=1655164244&sprefix=68105583af%2Caps%2C65&sr=8-167) in view of Gruner (US2007/0175434 A1) and Haselhorst (US2019/0023322 A1).

Regarding to Claim 1, Benefast teaches an adaptor for an oil filtering assembly comprising:
an elongated body (Fig. 2 of the attached NPL document) having a lower surface configured to mate with a lubrication network (attached NPL document, Fig. 4 shows a lower surface, Fig. 3 shows the part is to mate with a lubrication network), a housing that is defined at a first end of the elongated body dimensioned to receive a filter therein (Fig. 2), and an upper surface configured to mate with a cooling component (Fig. 2);
wherein the elongated body includes a lubrication flow path that extends for a predetermined distance and establishes a communication channel between the lubrication network and the housing (Fig. 4 shows a flow path, and based on the showing of Fig. 3, it would be known how the flow path extends).

Benefast fails to explicitly disclose, but Gruner and Haselhorst teach an adaptor comprising:
an elongated cast metallic body [Benefast is silent about the material used for the elongated body portion.  Gruner teaches an engine oil assembly comprises a body portion (Gruner, Fig. 1, Part 9 and Part 10) to mate with a cooling component (Gruner, Fig. 1, Part 2) has a part to receive a filter and at least a flow passage (Gruner, Paragraph 15, Part 14).  Gruner further teaches the body part can be made by metal to manufacture the part economically (Gruner, Paragraph 22).  Haselhorst further teaches a part of a vehicle is manufactured by metallic casting to reduce the weight (relative to other manufacturing technique using metal), eliminate the need for welding, and high dimensional accuracy (Haselhorst, Paragraph 17).  Therefore, since Benefast teaches the elongated body portion, when applying the teachings of Gruner and Haselhorst to Benefast, one with ordinary skill in the art would understand and consider to make the elongated body portion with metallic casting to manufacture the part economically, reduce weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benefast to incorporate the teachings of Gruner and Haselhorst to made the elongated body portion with metallic casting in order to manufacture the part economically, reduce weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).

Regarding to Claim 2, Benefast in view of Gruner and Haselhorst teaches the modified adaptor wherein the communication channel is symmetric about a longitudinal axis and is a substantially liner flow path (Benefast, Fig. 3, Fig. 4).

Regarding to Claim 3, Benefast in view of Gruner and Haselhorst teaches the modified adaptor wherein the elongated cast metallic body includes a second end that has at least one cast aperture that is threaded for receiving at least one additional component in a threaded arrangement (Benefast, Fig. 2, Fig. 4, and applying the teachings of Gruner and Haselhorst, since the body is a metallic casting body now, it would be obvious that the fastener part is a threaded arrangement).

Regarding to Claim 4, Benefast in view of Gruner and Haselhorst teaches the modified adaptor wherein the elongated cast metallic body includes a plurality of casted apertures that are threaded for receiving a respective threaded fastener to secure a cooling component with the elongated cast metallic body (Benefast, Fig. 2, Fig. 4, and applying the teachings of Gruner and Haselhorst, since the body is a metallic casting body now, it would be obvious that the fastener part is a threaded arrangement).

Regarding to Claim 5, Benefast teaches an adaptor for securing an oil filter and a cooler in an assembly, the adaptor comprising:
an elongated body (Fig. 2 of the attached NPL document) having a filter receiving housing at a first end with housing configured to receive a filter and at least one threaded location for attaching an additional component at a second end (Fig. 2 of the attached NPL document), and an upper surface with a portion between the first end and the second end that is configured to receive a cooler thereon (Fig. 2 of the attached NPL document); and,
a unitary fluid flow path extends for a predetermined distance between the first end and the second end about a common axis (Fig. 4 shows a flow path, and based on the showing of Fig. 3, it would be known how the flow path extends).

Benefast fails to explicitly disclose, but Gruner and Haselhorst teach an adaptor comprising:
an elongated cast metallic body [Benefast is silent about the material used for the elongated body portion.  Gruner teaches an engine oil assembly comprises a body portion (Gruner, Fig. 1, Part 9 and Part 10) to mate with a cooling component (Gruner, Fig. 1, Part 2) has a part to receive a filter and at least a flow passage (Gruner, Paragraph 15, Part 14).  Gruner further teaches the body part can be made by metal to manufacture the part economically (Gruner, Paragraph 22).  Haselhorst further teaches a part of a vehicle is manufactured by metallic casting to reduce the weight (relative to other manufacturing technique using metal), eliminate the need for welding, and high dimensional accuracy (Haselhorst, Paragraph 17).  Therefore, since Benefast teaches the elongated body portion, when applying the teachings of Gruner and Haselhorst to Benefast, one with ordinary skill in the art would understand and consider to make the elongated body portion with metallic casting to manufacture the part economically, reduce weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benefast to incorporate the teachings of Gruner and Haselhorst to made the elongated body portion with metallic casting in order to manufacture the part economically, reduce weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).

Regarding to Claim 6, Benefast teaches an oil filtering assembly for an engine, the assembly comprising:
an adaptor having (Fig. 1 of the attached NPL document):
a housing formed at a first end of the adaptor that is configured to receive a fluid filter and hosing closure (Fig. 2 of the attached NPL document);
a closure that is configured to mate with and close the housing (Fig. 2, Fig. 4);
a second end that is remote from the first end includes at least one threaded location for attaching an additional component directly to the adaptor (Fig. 2);
a portion of the adaptor between the first end and the second end has an upper surface and a lower surface (Fig. 2, Fig. 4); and,
an enclosed flow path that is centered about a common axis and extends between the first end and the second end (Fig. 4 shows a flow path, and based on the showing of Fig. 3, it would be known how the flow path extends);
wherein the upper surface of the adaptor is configured to receive and secure a cooler between the first end and the second end (Fig. 2), the lower surface is configured to mate with oil flow paths within an engine (Fig. 3).

Benefast fails to explicitly disclose, but Gruner and Haselhorst teaches an oil filtering assembly, comprising:
a casted metallic adaptor [Benefast is silent about the material used for the elongated body portion.  Gruner teaches an engine oil assembly comprises a body portion (Gruner, Fig. 1, Part 9 and Part 10) to mate with a cooling component (Gruner, Fig. 1, Part 2) has a part to receive a filter and at least a flow passage (Gruner, Paragraph 15, Part 14).  Gruner further teaches the body part can be made by metal to manufacture the part economically (Gruner, Paragraph 22).  Haselhorst further teaches a part of a vehicle is manufactured by metallic casting to reduce the weight (relative to other manufacturing technique using metal), eliminate the need for welding, and high dimensional accuracy (Haselhorst, Paragraph 17).  Therefore, since Benefast teaches the elongated body portion, when applying the teachings of Gruner and Haselhorst to Benefast, one with ordinary skill in the art would understand and consider to make the elongated body portion with metallic casting to manufacture the part economically, reduce weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benefast to incorporate the teachings of Gruner and Haselhorst to made the elongated body portion with metallic casting in order to manufacture the part economically, reduce weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).

Regarding to Claim 7, Benefast in view of Gruner and Haselhorst teaches the modified adaptor wherein the communication channel is symmetric about a longitudinal axis and is a substantially liner flow path (Benefast, Fig. 3, Fig. 4).

Regarding to Claim 8, Benefast in view of Gruner and Haselhorst teaches the modified adaptor wherein the first end that has at least one cast aperture that is threaded for receiving at least one additional component in a threaded arrangement (Benefast, Fig. 2, Fig. 4, and applying the teachings of Gruner and Haselhorst, since the body is a metallic casting body now, it would be obvious that the fastener part is a threaded arrangement).

Regarding to Claim 9, Benefast in view of Gruner and Haselhorst teaches the modified adaptor includes a plurality of casted apertures that are threaded for receiving a respective threaded fastener to secure a cooling component with the elongated cast metallic body (Benefast, Fig. 2, Fig. 4, and applying the teachings of Gruner and Haselhorst, since the body is a metallic casting body now, it would be obvious that the fastener part is a threaded arrangement).

Regarding to Claim 10, Benefast in view of Gruner and Haselhorst teaches the modified adaptor wherein the communication channel is symmetric about a longitudinal axis and is a substantially liner flow path (Benefast, Fig. 3, Fig. 4).

Regarding to Claim 11, Benefast in view of Gruner and Haselhorst teaches the modified adaptor wherein the first end that has at least one cast aperture that is threaded for receiving at least one additional component in a threaded arrangement (Benefast, Fig. 2, Fig. 4, and applying the teachings of Gruner and Haselhorst, since the body is a metallic casting body now, it would be obvious that the fastener part is a threaded arrangement).

Regarding to Claim 12, Benefast in view of Gruner and Haselhorst teaches the modified adaptor includes a plurality of casted apertures that are threaded for receiving a respective threaded fastener to secure a cooling component with the elongated cast metallic body (Benefast, Fig. 2, Fig. 4, and applying the teachings of Gruner and Haselhorst, since the body is a metallic casting body now, it would be obvious that the fastener part is a threaded arrangement).

Response to Arguments
Applicant’s arguments, see Remark, filed 06/06/2022, with respect to the rejections of claims 1, 5, 6 under Chonan (US2006/0219208 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Benefast (https://www.amazon.com/68105583AE-68105583AF-Challenger-ProMaster-68105583AA/dp/B085NTRXFQ/ref=sr_1_167?crid=3O3FNXVDCGCNI&keywords=68105583af&qid=1655164244&sprefix=68105583af%2Caps%2C65&sr=8-167) in view of Gruner (US2007/0175434 A1) and Haselhorst (US2019/0023322 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Girondi (US11339692B2) teaches an oil filter adaptor.
Kiemien (US2010/0000708 A1) teaches an oil filter adaptor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747